In an action to recover damages for the conversion of personal property, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Putnam County (Hickman, J.), dated March 1, 1995, as denied his motion for summary judgment dismissing the complaint and for summary judgment on his counterclaim.
Ordered that the order is affirmed insofar as appealed from, with costs.
*439The defendant, as the proponent of the summary judgment motion, failed to make a prima facie showing of entitlement to judgment as a matter of law. He did not produce any evidence to support his contentions that the plaintiff’s action is barred by the Statute of Limitations and that there was an effective release and discharge (see, Zuckerman v City of New York, 49 NY2d 557, 562; Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395, 404). Moreover, the defendant did not produce any evidence demonstrating that he is entitled to summary judgment on his counterclaim. Thus, regardless of the sufficiency of the plaintiff’s opposing papers, the Supreme Court properly denied the defendant’s motion for summary judgment (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853; Greenberg v Manlon Realty, 43 AD2d 968, 969).
We have examined the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Joy, Krausman and McGinity, JJ., concur.